Exhibit 10.2

EXECUTION VERSION

Amendment No. 6

AMENDMENT NO. 6, dated as of February 25, 2015 (this “Amendment”), by and among
PAR PHARMACEUTICAL COMPANIES, INC., a Delaware corporation (the “Parent
Borrower”), PAR PHARMACEUTICAL, INC., a Delaware corporation (the “Co-Borrower”
and, together with the Parent Borrower, the “Borrowers” and each a “Borrower”),
SKY GROWTH INTERMEDIATE HOLDINGS II CORPORATION, a Delaware corporation
(“Holdings”), the Subsidiary Guarantors party hereto, BANK OF AMERICA, N.A.
(“BANA”), as administrative agent (in such capacity, the “Administrative Agent”)
and Incremental Term Lender (the “Incremental Term B-3 Lender”) under the Credit
Agreement, dated as of September 28, 2012 (as amended by Amendment No. 1, dated
as of February 6, 2013, Amendment No. 2, dated as of February 20, 2013,
Amendment No. 3, dated as of February 28, 2013, Amendment No. 4 dated as of
February 20, 2014 and Amendment No. 5, dated as of February 20, 2015, the
“Credit Agreement”), among the Parent Borrower, the Co-Borrower, Holdings, BANA,
as administrative agent under the Loan Documents, Swing Line Lender and L/C
Issuer, each lender from time to time party thereto (collectively, the “Lenders”
and individually, a “Lender”), and the other parties thereto from time to time.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

WHEREAS, BANA, Goldman Sachs Bank USA, J.P. Morgan Securities LLC, Deutsche Bank
Securities Inc. and TPG Capital BD, LLC are acting as Lead Arrangers for this
Amendment (collectively, the “Amendment No. 6 Lead Arrangers”);

WHEREAS, subject to the terms and conditions of the Credit Agreement, the Parent
Borrower may establish Incremental Term Commitments with new and/or existing
Term Lenders;

WHEREAS, the Parent Borrower has requested, on behalf of itself and the
Co-Borrower, that the initial Incremental Term B-3 Lender party hereto extend
credit to the Borrowers in an aggregate principal amount of $425,000,000 in the
form of a new Class of Incremental Term Commitments (the “Term B-3 Commitments”
and the Incremental Term Loans with respect to such Commitments, the “Term B-3
Loans”) under the Credit Agreement having identical terms with and having the
same rights and obligations under the Loan Documents as the Term B-2 Loans,
except as expressly set forth herein;

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Incremental Term B-3 Lender shall become a Lender pursuant to a joinder
agreement substantially in the form of Exhibit A (the “Joinder Agreement”);

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

  Section 1. Amendments.

Effective as of the Amendment No. 6 Effective Date, the Credit Agreement is
hereby amended as follows:

(a) The following defined terms shall be added to Section 1.01 of the Credit
Agreement in alphabetical order:

“Amendment No. 6” means Amendment No. 6 to this Agreement dated as of
February 25, 2015.



--------------------------------------------------------------------------------

“Amendment No. 6 Effective Date” means February 25, 2015, the date on which all
conditions precedent set forth in Section 3 of Amendment No. 6 are satisfied.

“Amendment No. 6 Lead Arrangers” means, collectively, Bank of America, N.A.,
Goldman Sachs Bank USA, J.P. Morgan Securities LLC, Deutsche Bank Securities
Inc. and TPG Capital BD, LLC.

“Term B-3 Commitment” means, with respect to each Term B-3 Lender, the
obligation of such Term B-3 Lender to make a Term B-3 Loan on the Amendment
No. 6 Effective Date, in the amount set forth on the joinder agreement of such
Term B-3 Lender to Amendment No. 6, as such commitment may be (a) reduced from
time to time pursuant to Section 2.06 and (b) reduced or increased from time to
time pursuant to (i) assignments by or to such Term Lender pursuant to an
Assignment and Assumption, (ii) an Incremental Amendment, (iii) a Refinancing
Amendment or (iv) an Extension. The aggregate amount of Term B-3 Commitments as
of the Amendment No. 6 Effective Date shall equal $425,000,000.

“Term B-3 Lender” means a Person with a Term B-3 Commitment to make Term B-3
Loans to the Borrowers on the Amendment No. 6 Effective Date, which for the
avoidance of doubt may be an existing Term Lender.

“Term B-3 Loan” means a Loan that is made pursuant to Section 2.01(e) of the
Credit Agreement on the Amendment No. 6 Effective Date.

(b) The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is hereby amended by deleting such clause in its entirety and replacing it with
the following:

“Applicable Rate” means a percentage per annum equal to:

 

  (a) with respect to Term B-2 Loans, (i) 3.00% for Eurocurrency Rate Loans, and
(ii) 2.00% for Base Rate Loans,

 

  (b) with respect to Term B-3 Loans, (i) 3.25% for Eurocurrency Rate Loans, and
(ii) 2.25% for Base Rate Loans, and

 

  (c) with respect to Tranche A Revolving Credit Loans and unused Tranche A
Revolving Credit Commitments, (i) until delivery of financial statements for the
first full fiscal quarter commencing on or after the Closing Date pursuant to
Section 6.01, (A) for Eurocurrency Rate Loans, 3.75%, (B) for Base Rate Loans,
2.75%, and (C) for unused commitment fees payable pursuant to Section 2.09(a),
0.50%, and (ii) thereafter, the following percentages per annum, based upon the
Senior Secured Net Leverage Ratio as specified in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Applicable Rate

 

Pricing Level

  

Senior Secured Net

Leverage Ratio

   Eurocurrency Rate     Base Rate     Commitment Fee
Rate  

1

   > 3.0 to 1.0      3.75 %      2.75 %      0.50 % 

2

   £ 3.0 to 1.0 and > 2.5 to 1.0      3.50 %      2.50 %      0.375 % 

3

   £ 2.5 to 1.0      3.25 %      2.25 %      0.375 % 

 

-2-



--------------------------------------------------------------------------------

  (d) with respect to Tranche B Revolving Credit Loans, unused Tranche B
Revolving Credit Commitments and Letter of Credit fees, (i) until delivery of
financial statements for the first full fiscal quarter commencing on or after
the Amendment No. 3 Effective Date pursuant to Section 6.01, (A) for
Eurocurrency Rate Loans, 3.25%, (B) for Base Rate Loans, 2.25%, (C) for Letter
of Credit fees, 3.25% and (D) for unused commitment fees payable pursuant to
Section 2.09(a), 0.50%, and (ii) thereafter, with respect to Tranche B Revolving
Credit Loans, unused Tranche B Revolving Credit Commitments and Letter of Credit
fees, the following percentages per annum, based upon the Senior Secured Net
Leverage Ratio as specified in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a):

 

Applicable Rate

 

Pricing Level

  

Senior Secured Net

Leverage Ratio

   Eurocurrency Rate and
Letter of Credit Fees     Base Rate     Commitment Fee
Rate  

1

   > 3.0 to 1.0      3.25 %      2.25 %      0.50 % 

2

   £ 3.0 to 1.0 and > 2.5 to 1.0      3.25 %      2.25 %      0.375 % 

3

   £ 2.5 to 1.0      3.00 %      2.00 %      0.375 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Senior Secured Net Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided that “Pricing Level 1” in
clauses (b) and (c) above shall apply as of (x) the first Business Day after the
date on which a Compliance Certificate was required to have been delivered but
was not delivered, and shall continue to so apply to and including the date on
which such Compliance Certificate is so delivered (and thereafter the pricing
level otherwise determined in accordance with this definition shall apply) and
(y) at the option of the Administrative Agent or the Required Facility Lenders
under the applicable Revolving Credit Facility, as of the first Business Day
after an Event of Default under Section 8.01(a) shall have occurred and be
continuing, and shall continue to so apply to but excluding the date on which
such Event of Default is cured or waived (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply).

(c) The definition of “Eurocurrency Rate” in Section 1.01 of the Credit
Agreement is hereby amended by deleting such clause in its entirety and
replacing it with the following:

“Eurocurrency Rate” means

 

  (a)

for any Interest Period with respect to a Eurocurrency Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two (2) London Banking
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such published rate is not available at such
time for any reason, then the “Eurocurrency Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in Same Day Funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by the Administrative Agent’s London Branch to

 

-3-



--------------------------------------------------------------------------------

  major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
commencement of such Interest Period; and

 

  (b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two (2) London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in Same Day Funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by the
Administrative Agent’s London Branch to major banks in the London interbank
eurodollar market at their request at the date and time of determination;

provided that the Eurocurrency Rate with respect to Term B-2 Loans and Term B-3
Loans that bear interest at a rate based on clause (a) of this definition will
be deemed not to be less than 1.00% per annum.

(d) The definition of “Repricing Transaction” in Section 1.01 of the Credit
Agreement is hereby amended by deleting such clause in its entirety and
replacing it with the following:

“Repricing Transaction” shall mean (i) the prepayment, refinancing, substitution
or replacement of all or a portion of the Term B-3 Loans with the incurrence by
the Borrower or any Subsidiary of any debt financing, the primary purpose of
which is to reduce the All-In Yield of such debt financing relative to the Term
B-3 Loans so repaid, refinanced, substituted or replaced and (ii) any amendment
to this Agreement the primary purpose of which is to reduce the All-In Yield
applicable to the Term B-3 Loans.

(e) The definition of “Base Rate” in Section 1.01 of the Credit Agreement is
hereby amended by adding “and Term B-3 Loans” immediately after “Term B-2 Loans”
in the proviso thereof;

(f) The definition of “Class” in Section 1.01 of the Credit Agreement is hereby
amended by (i) adding “Term B-3 Commitments,” immediately after “Term B-2
Commitments,” in clause (b) and (ii) adding “Term B-3 Loans,” immediately after
“Term B-2 Loans,” in clause (c);

(g) The definition of “Commitment” in Section 1.01 of the Credit Agreement is
hereby amended by adding “Term B-3 Commitment,” immediately after “Term B-2
Commitment,”;

(h) The definition of “Facility” in Section 1.01 of the Credit Agreement is
hereby amended by adding “Term B-3 Loans,” immediately after “Term B-2 Loans,”;

(i) Clause (i) of the definition of “Maturity Date” in Section 1.01 of the
Credit Agreement is hereby amended by adding “and Term B-3 Loans” immediately
after “Term B-2 Loans”;

(j) The definition of “Term Loan” in Section 1.01 of the Credit Agreement is
hereby amended by adding “Term B-3 Loan,” immediately after “Term B-2 Loan,”;

 

-4-



--------------------------------------------------------------------------------

(k) Section 2.01 of the Credit Agreement is hereby amended by adding the
following paragraph (e) to such Section:

“(e) Subject to the terms and conditions set forth herein and in Amendment
No. 6, each Term B-3 Lender severally agrees to make a Term B-3 Loan to the
Borrowers on the Amendment No. 6 Effective Date in the principal amount equal to
its Term B-3 Commitment on the Amendment No. 6 Effective Date. Amounts borrowed
under this Section 2.01(e) and repaid or prepaid may not be reborrowed. Term B-3
Loans may be Base Rate Loans or Eurocurrency Loans, as further provided herein.
All Term B-3 Loans made on the Amendment No. 6 Effective Date by Term B-3 Lender
will have the Type of Loan and Interest Period specified in the Request for
Credit Extension delivered in connection therewith (notwithstanding the required
periods set forth in the definition of Interest Period).”

(l) Section 2.05(a) of the Credit Agreement is hereby amended by adding the
following sentence to the end of clause (i) thereof:

“Notwithstanding the foregoing, voluntary prepayments shall be made pro rata
among the Term B-2 Loans and Term B-3 Loans.”

(m) Section 2.05(a) of the Credit Agreement is hereby amended by deleting clause
(vi) in its entirety and replacing it with the following:

“(vi) Notwithstanding the foregoing, in the event that, on or prior to the date
which is six (6) months after the Amendment No. 6 Effective Date, any Borrower
(x) prepays, refinances, substitutes or replaces any Term B-3 Loans pursuant to
a Repricing Transaction (including, for avoidance of doubt, any prepayment made
pursuant to Section 2.05(b)(iii) that constitutes a Repricing Transaction), or
(y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Parent Borrower shall pay to the Administrative Agent, for the
ratable account of each of the applicable Term Lenders, (I) in the case of
clause (x), a prepayment premium of 1.00% of the aggregate principal amount of
the Term B-3 Loans so prepaid, refinanced, substituted or replaced and (II) in
the case of clause (y), a fee equal to 1.00% of the aggregate principal amount
of the applicable Term B-3 Loans outstanding immediately prior to such
amendment. Such amounts shall be due and payable on the date of effectiveness of
such Repricing Transaction.”

(n) Section 2.05(b) of the Credit Agreement is hereby amended by adding the
following sentence to the end of clause (v) thereof:

“Notwithstanding the foregoing, mandatory prepayments shall be made pro rata
among the Term B-2 Loans and Term B-3 Loans.”

(o) Section 2.06(b) of the Credit Agreement is hereby amended by adding the
following sentences to the end of such Section:

“The Term B-3 Commitment of each Term B-3 Lender shall be automatically and
permanently reduced to $0 upon the funding of Term B-3 Loans to be made by it on
the Amendment No. 6 Effective Date.”

 

-5-



--------------------------------------------------------------------------------

(p) Section 2.07 of the Credit Agreement is hereby amended by adding new clause
(d) at the end:

“(d) Term B-3 Loans. The Borrowers shall, jointly and severally, repay to the
Administrative Agent for the ratable account of the Appropriate Lenders (A) on
the last Business Day of each March, June, September and December commencing
with last Business Day of March 2015, an aggregate principal amount equal to
0.25% of the aggregate principal amount of all Term B-3 Loans outstanding on the
Amendment No. 6 Effective Date (which payments shall be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 2.05) and (B) on the Maturity Date for the Term B-3 Loans, the
aggregate principal amount of all Term B-3 Loans outstanding on such date.”

(q) Section 6.15 of the Credit Agreement is hereby amended by adding “and Term
B-3 Loans” immediately after “Term B-2 Loans”;

(r) Section 6.16 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:

“SECTION 6.16. Use of Proceeds. Use the proceeds (a) of any Borrowing on the
Closing Date, whether directly or indirectly, in a manner consistent with the
uses set forth in the preliminary statements to this Agreement and after the
Closing Date use the proceeds of any Borrowing for general corporate purposes
and working capital needs, (b) with respect to Term B-1 Loans, to refinance the
Term B Loans and to pay fees and expenses in connection thereto, (c) with
respect to Term B-2 Loans, to refinance the Term B-1 Loans and to pay fees and
expenses in connection thereto and (d) with respect to the Term B-3 Loans, to
pay a dividend to the Parent Borrower’s indirect equity holders and to pay fees
and expenses in connection thereto.

 

  Section 2. Representations and Warranties.

Each Loan Party represents and warrants to the Lenders as of the date hereof and
the Amendment No. 6 Effective Date that:

(a) Before and after giving effect to this Amendment, the representations and
warranties of the Parent Borrower and each other Loan Party contained in Article
V of the Credit Agreement or any other Loan Document shall be true and correct
in all material respects on and as of the Amendment No. 6 Effective Date;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further, that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective date.

(b) At the time of and after giving effect to this Amendment, no Default shall
exist, or would result from the Amendment and related Credit Extension or from
the application of the proceeds therefrom.

 

  Section 3. Conditions to Effectiveness.

This Amendment shall become effective on the date on which each of the following
conditions is satisfied:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified:

(1) counterparts of this Amendment executed by (A) each Loan Party and (B) the
Administrative Agent;

 

-6-



--------------------------------------------------------------------------------

(2) counterparts of the Joinder Agreement executed by (A) the Parent Borrower,
(B) the Administrative Agent and (C) the Incremental Term B-3 Lender; and

(3) a Note executed by the relevant Borrowers in favor of each Lender requesting
a Note at least two (2) Business Days prior to the Amendment No. 6 Effective
Date, if any.

(b) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified;

(1) an opinion of (i) Ropes & Gray LLP, New York counsel to the Loan Parties and
(ii) Porzio, Bromberg & Newman, P.C., New Jersey counsel to the Loan Parties,
each dated the Amendment No. 6 Effective Date and addressed to the
Administrative Agent and the Lenders, in a form reasonably satisfactory to the
Administrative Agent;

(2) (A) certificates of good standing (to the extent such concept exists in such
Loan Party’s state of organization) from the applicable secretary of state of
the state of organization of each Loan Party, and (B) a certificate of a
Responsible Officer of each Loan Party dated the Amendment No. 6 Effective Date
and certifying (I) to the effect that (w) attached thereto is a true and
complete copy of the certificate or articles of incorporation or organization
such Loan Party certified as of a recent date by the secretary of state of the
state of its organization, or in the alternative, certifying that such
certificate or articles of incorporation or organization have not been amended
since the Closing Date, and that such certificate or articles are in full force
and effect, (x) attached thereto is a true and complete copy of the by-laws or
operating agreements of each Loan Party as in effect on the Amendment No. 6
Effective Date, or in the alternative, certifying that such by-laws or operating
agreements have not been amended since the Closing Date and (y) attached thereto
is a true and complete copy of resolutions duly adopted by the board of
directors of each Loan Party authorizing the execution, delivery and performance
of the Loan Documents to which such Loan Party is a party, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, and (II) as to the incumbency and specimen signature of each officer
executing any Loan Document on behalf of any Loan Party and signed by another
officer as to the incumbency and specimen signature of the Responsible Officer
executing the certificate pursuant to this clause (B); and

(3) a certificate signed by a Responsible Officer of the Parent Borrower
certifying that (x) before and after giving effect to this Amendment, the
representations and warranties of the Parent Borrower and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document shall
be true and correct in all material respects on and as of the Amendment No. 6
Effective Date; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided, further, that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective date and
(y) at the time of and after giving effect to this Amendment, no Default shall
exist, or would result from the Amendment and related Credit Extension or from
the application of the proceeds therefrom.

(4) Copies of a recent Lien and judgment search in the jurisdiction of
organization of each Loan Party, as reasonably requested by the Administrative
Agent with respect to the Loan Parties.

 

-7-



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to the Mortgaged Property located in the United States as of the
Amendment No. 6 Effective Date (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Parent
Borrower and the applicable Loan Party relating thereto, if required) and, if
any such Mortgaged Property is located in a special flood hazard area, evidence
of flood insurance to the extent required pursuant to the Credit Agreement.

(d) All fees and expenses due to the Administrative Agent and the Amendment
No. 6 Lead Arrangers (including, without limitation, pursuant to Section 4
hereof) required to be paid on the Amendment No. 6 Effective Date and invoiced
at least two (2) Business Days prior to the Amendment No. 6 Effective Date shall
have been paid.

(e) To the extent reasonably requested by the Incremental Term B-3 Lender in
writing not less than five (5) Business Days prior to the Amendment No. 6
Effective Date, the Administrative Agent shall have received, prior to the
effectiveness of this Amendment, all documentation and other information with
respect to the Parent Borrower required by regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the PATRIOT Act.

(f) The Administrative Agent shall have received a Request for Credit Extension
not later than 1:00 p.m. on the Business Day prior to the date of the proposed
Credit Extension.

The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Amendment No. 6 Effective Date and such notice shall be conclusive and binding.

 

  Section 4. Expenses.

The Parent Borrower agrees to reimburse the Administrative Agent for its
reasonable and documented out-of-pocket expenses incurred by it in connection
with this Amendment, including the reasonable fees, charges and disbursements of
Cahill Gordon & Reindel LLP, counsel for the Administrative Agent.

 

  Section 5. Counterparts.

This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile
transmission or other electronic imaging means shall be effective as delivery of
a manually executed counterpart of this Amendment.

 

  Section 6. Governing Law and Waiver of Right to Trial by Jury.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. The jurisdiction and waiver of right to trial by jury
provisions in Section 10.16 and 10.17 of the Credit Agreement are incorporated
herein by reference mutatis mutandis.

 

-8-



--------------------------------------------------------------------------------

  Section 7. Headings.

The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.

 

  Section 8. Reaffirmation.

Each Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and (ii) its guarantee of the
Obligations (including, without limitation, in respect of the Term B-3 Loans)
under the Guaranty, as applicable, and its grant of Liens on the Collateral to
secure the Obligations (including, without limitation, in respect of the Term
B-3 Loans) pursuant to the Collateral Documents. For the avoidance of doubt, on
and after the Amendment No. 6 Effective Date, this Amendment shall for all
purposes constitute a Loan Document.

 

  Section 9. Effect of Amendment; References to the Credit Agreement.

Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. All references to the Credit Agreement in any
document, instrument, agreement, or writing shall from and after the Amendment
No.6 Effective Date be deemed to refer to the Credit Agreement as amended
hereby, and, as used in the Credit Agreement, the terms “Agreement,” “herein,”
“hereafter,” “hereunder,” “hereto” and words of similar import shall mean, from
and after the Amendment No. 6 Effective Date, the Credit Agreement as amended
hereby.

 

  Section 10. FATCA.

For purposes of determining withholding Taxes imposed under the Foreign Account
Tax Compliance Act (FATCA), the Borrowers and the Administrative Agent shall
treat (and the Incremental Term B-3 Lender hereby authorizes the Administrative
Agent to treat) the Term B-3 Loans as not qualifying as “grandfathered
obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

[Signature Pages Follow]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

SKY GROWTH INTERMEDIATE HOLDINGS II CORPORATION, as Holdings By:

/s/ Michael A. Tropiano

Name: Michael A. Tropiano Title:

Executive Vice President and

Chief Financial Officer

PAR PHARMACEUTICAL COMPANIES, INC., as the Parent Borrower By:

/s/ Michael A. Tropiano

Name: Michael A. Tropiano Title:

Executive Vice President and

Chief Financial Officer

PAR PHARMACEUTICAL, INC., as the Co-Borrower By:

/s/ Michael A. Tropiano

Name: Michael A. Tropiano Title:

Executive Vice President and

Chief Financial Officer

PAR, INC

KALI LABORATORIES, INC.,

ANCHEN INCORPORATED

ANCHEN PHARMACEUTICALS, INC.

JHP GROUP HOLDINGS, INC.

JHP ACQUISITION, LLC

PAR STERILE PRODUCTS, LLC, each as a Subsidiary Guarantor By:

/s/ Michael A. Tropiano

Name: Michael A. Tropiano Title:

Executive Vice President and

Chief Financial Officer

 

[Amendment No. 6]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:

/s/ Don B. Pinzon

Name: Don B. Pinzon Title: Vice President

 

[Amendment No. 6]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Incremental Term B-3 Lender By:

/s/ Douglas Ingram

Name: Douglas Ingram Title: Managing Director

 

[Amendment No. 6]



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of [—], 20[—] (this “Agreement”), by and among [TERM
B-3 LENDER] (the “Term B-3 Lender”), PAR PHARMACEUTICAL COMPANIES, INC. (the
“Parent Borrower”), and BANK OF AMERICA, N.A. (the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
September 28, 2012, as amended prior to the date hereof and as amended by
Amendment No. 6 dated as of February 25, 2015 (the “Amendment”) (as further as
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”), among the Parent Borrower, PAR PHARMACEUTICAL, INC., a Delaware
corporation (the “Co-Borrower” and, together with the Parent Borrower, the
“Borrowers” and each a “Borrower”), SKY GROWTH INTERMEDIATE HOLDINGS II
CORPORATION, a Delaware corporation (“Holdings”), the Subsidiary Guarantors
party thereto and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), and the other
parties thereto from time to time (capitalized terms used but not defined herein
having the meaning provided in the Credit Agreement);

WHEREAS, subject to the terms and conditions of the Credit Agreement, the Parent
Borrower may establish Incremental Term Commitments (the “Term B-3 Commitments”)
with the Term B-3 Lender (which, for the avoidance of doubt, may be an existing
Term Lender); and

WHEREAS, subject to the terms and conditions of the Credit Agreement, the Term
B-3 Lender shall become a Lender pursuant to one or more joinder agreements;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

On the Amendment No. 6 Effective Date, the Term B-3 Lender hereby irrevocably
and unconditionally approves the Amendment to the Credit Agreement and agrees to
provide the Term B-3 Commitment set forth on its signature page hereto pursuant
to and in accordance with Section 2.01(e) of the Credit Agreement. The Term B-3
Commitment provided pursuant to this Agreement shall be subject to all of the
terms in the Credit Agreement and to the conditions set forth in the Credit
Agreement, and shall be entitled to all the benefits afforded by the Credit
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Collateral Documents. For the avoidance of doubt, the
Term B-3 Lender hereby consents to Amendment No. 6 to the Credit Agreement.

The Term B-3 Lender, the Parent Borrower and the Administrative Agent
acknowledge and agree that the Term B-3 Commitment provided pursuant to this
Agreement shall constitute Incremental Term Commitments for all purposes of the
Credit Agreement and the other applicable Loan Documents. The Term B-3 Lender
hereby agrees to make the Term B-3 Loan to the Borrowers in an amount equal to
its Term B-3 Commitment on the Amendment No. 6 Effective Date in accordance with
Section 2.01(e) of the Credit Agreement.

The Term B-3 Lender (i) confirms that it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 6.01(a) and (b) thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into



--------------------------------------------------------------------------------

this Agreement; (ii) agrees that it will, independently and without reliance
upon the Administrative Agent, the Amendment No. 6 Lead Arrangers or any other
Lender or Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

Upon (i) the execution of a counterpart of this Agreement by the Term B-3
Lender, the Administrative Agent and the Parent Borrower and (ii) the delivery
to the Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, the Term B-3 Lender shall
become a Lender under the Credit Agreement and shall have the respective Term
B-3 Commitment set forth on its signature page hereto, effective as of the
Amendment No. 6 Effective Date.

Delivered herewith to the Administrative Agent or the Parent Borrower, as
applicable, are such forms, certificates or other evidence with respect to
United States federal income tax withholding matters as the Term B-3 Lender may
be required to deliver to the Administrative Agent or the Parent Borrower, as
applicable, pursuant to Section 3.01 of the Credit Agreement.

For purposes of determining withholding Taxes imposed under the Foreign Account
Tax Compliance Act (FATCA), the Borrowers and the Administrative Agent shall
treat (and the Term B-3 Lender hereby authorizes the Administrative Agent to
treat) the Term B-3 Loan as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

As of the Amendment No. 6 Effective Date, this Agreement, the Credit Agreement
and the other Loan Documents constitute the entire agreement among the parties
with respect to the subject matter hereof and thereof and supersede all other
prior agreements and understandings, both written and verbal, among the parties
or any of them with respect to the subject matter hereof.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile
transmission or other electronic imaging means shall be effective as delivery of
a manually executed counterpart of this Agreement.

[Signature Pages Follow]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first mentioned
above.

 

[TERM B-3 LENDER], as Term B-3 Lender By:

 

Name: Title: If a second signature is necessary: By:

 

Name: Title: Term B-3 Commitment: $[            ]

 

A-3



--------------------------------------------------------------------------------

PAR PHARMACEUTICAL COMPANIES, INC. By:

 

Name: Title:

 

A-4



--------------------------------------------------------------------------------

Accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

Name: Title:

 

A-5